SCHOONOVER, Judge.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error, and we therefore affirm the judgment and sentence entered by the trial court on January 22, 1982.
However, subsequent to the entry of the above-mentioned judgment and sentence, and the filing of a notice of appeal by the appellant, the trial court modified said sentence. Since the filing of the notice of appeal vested exclusive jurisdiction in this court, the trial court did not have jurisdiction to modify the sentence. Kelly v. State, 359 So.2d 493 (Fla. 1st DCA 1978). We accordingly strike the order modifying the sentence appealed from without prejudice to the appellant filing a proper motion for modification of his sentence pursuant to the Florida Rules of Criminal Procedure.
AFFIRMED.
HOBSON, A.C.J., and DANAHY, J., concur.